IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                               No. 72563-7-1
                    Respondent,
                                               DIVISION ONE
              v.
                                               UNPUBLISHED OPINION
MICHAEL J. EVANS,
                                                                                  no

                                                                                  ro
                    Appellant.                 FILED: February 16, 2016           en




      Per Curiam.     Michael J. Evans appeals from the judgment and sentence

entered following his convictions for theft of a motor vehicle and first degree

trafficking in stolen property. Evans's court-appointed attorney has filed a motion to
withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to

withdraw must


       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] Acopy ofcounsel's brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court-not counsel-then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Evans's counsel on appeal filed a brief
with the motion to withdraw. Evans was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. He did not file a
statement of additional grounds.
No. 72563-7-1/2




      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

             1.      Did the resentencing court err in failing to consider Evans's same

                     criminal conduct and wash-out claims?

             2.      Can this court review Evans' same criminal conduct and wash-out

                     claims under RAP 2.5(c)(1)?

             3.      Did the resentencing court err in denying Evans's request for

                     new counsel on remand?

      The court also raised and considered the following potential issue:

             1.      Was    Evans's    counsel   ineffective for   failing   to   argue at

                  resentencing that Evans's same criminal conduct and wash-out claims

                  were properly raised on remand under RCW 9.94A.530(2)?

      The potential issues are wholly frivolous.      Counsel's motion to withdraw is

granted and the appeal is dismissed.



                                For the court:




                                                   %s\ c/